JUSTICE LUND, specially concurring: I concur with the decision set forth in the opinion authored by Justice Green but desire to comment on the determination as to who should perform the in camera examination. The circuit courts are the source of enforcement for the Illinois Educational Labor Relations Board’s subpoena power. (Ill. Rev. Stat. 1985, ch. 48, par. 1715.) Yet, the Board is the ultimate fact-determining body, with review being by the appellate court. The expertise of the Board, illustrated by its selection and the special experience achieved by its executive director, presents a strong argument that the in camera examination be done within the confines of the Board. In suggesting that the proper in camera examiner might be within the confines of the Board, I recognize that one of the legislative purposes in enacting the Act was to seek a solution to public education disruptions. With the in camera examination being within the confines of the Board, delays in a determination of unfair labor charges might not be subject to the delays inherent in the circuit court calendar. I find no legitimate reason to doubt the fairness, ability, or the integrity of the Board’s members or the executive director. Because of my concurrence with Justice Green’s opinion, it is not necessary to state with exactitude the personnel within the confines of the Board qualified to perform the in camera examination. As determined by Justice Green’s opinion, the in camera examination would be “out of the presence of any party, attorney, or representative of any party.” Regardless of my comments, it is necessary that a determination be made by this court, and I fully concur with Justice Green’s opinion.